Citation Nr: 1012469	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of 
prostate cancer, to include whether the reduction from 100 
percent to 0 percent effective from November 1, 2007, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran underwent an open, bilateral nerve sparing, 
radical retropubic prostatectomy without pelvic lymph node 
dissection in July 2005.  Medical evidence shows no local 
reoccurrence or metastasis and the predominant residuals 
involve voiding dysfunction.

2.  The probative evidence of record establishes that the 
Veteran's residuals of prostate cancer are manifested by 
incontinence requiring the wearing of absorbent materials 
that must be changed four to five times per day; and urinary 
frequency with daytime voiding interval between 45 minutes 
and one hour; and awakening to void 4 or more times per 
night.  

 
CONCLUSION OF LAW

The reduction of the 100 percent rating for residuals of 
prostate cancer to 0 percent effective November 1, 2007 was 
not proper, as the criteria for a 60 percent rating were 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.105(e), 3.321(b)(1), 4.3, 4.7, 4.115a, 4.115b, 
Diagnostic Code 7528 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, the Board notes that the appeal adjudicated herein 
stems from disagreement with a 38 C.F.R. § 3.105(e) 
reduction and is not based on a claim or application for 
benefits.  The regulations pertaining to the reduction of 
evaluations for compensation contain their own notification 
and due process requirements.  See 38 C.F.R. § 3.105(e), (i) 
(2009).  For this reason, the Board concludes that the VCAA 
does not apply to the claim decided herein.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to 
reduction of evaluations.  Specifically, a November 2006 
rating decision and a December 2006 notification letter 
advised the Veteran of the proposed reduction.  Following 
the rating decision that reduced the disability evaluation 
in August 2007, the Veteran's claim was readjudicated in a 
statement of the case.  The statement of the case informed 
the Veteran of the relevant laws and regulations, to include 
the rating criteria applicable to his disability.  

Additionally, the appellant has been provided every 
opportunity to submit evidence and argument in support of 
his claim.  The Veteran was afforded the opportunity to 
testify in support of his claim at a hearing, and a 
transcript of that hearing is of record.  Furthermore, the 
Board notes that the Veteran is represented by a Veterans' 
Service Organization, Disabled American Veterans, and the 
Veteran's representative demonstrated thorough knowledge of 
the applicable rating criteria during the March 2010 
hearing.  The Board therefore concludes that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment 
records and VA and private medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of 
a disability; (2) evidence establishing that an event, 
injury, or disease occurred in service; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA 
to make a decision on the claim.  

The RO provided the Veteran with an examination to assess 
the severity of the residuals of his prostate cancer most 
recently in November 2006.  While the Board finds that the 
resulting examination report is not adequate for purposes of 
rating the current residuals of the Veteran's prostate 
cancer, the Board finds that, in light of the Veteran's 
probative and competent hearing testimony, a new VA 
examination is not necessary in order to decide this case.  

In the case at hand, the pertinent rating criteria assign 
disability ratings based upon the Veteran's urinary 
frequency and the frequency with which the Veteran must 
change any absorbent materials that are worn due to leakage.  
The Board finds that the Veteran is competent to report 
these figures and thus considers the Veteran's hearing 
testimony adequate for purposes of rating his claim. 

Finally, the March 2010 hearing transcript reflects that the 
Veteran's accredited representative expressly agreed that 
the Veteran was competent to describe such symptoms, and 
that, if his statements were accepted as credible, arranging 
for another VA examination merely to provide him the 
opportunity to reiterate his complaints to an examiner would 
be redundant and needlessly delay the adjudication of his 
claim. 

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence 
is required, nor is there notice delay or deficiency 
resulting in any prejudice to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Reduction

The Veteran has appealed the RO's August 2007 decision to 
reduce the disability rating of the residuals of prostate 
cancer from 100 percent to 0 percent.  He essentially 
contends that he should receive a compensable rating based 
on voiding dysfunction.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that a July 2006 rating decision granted 
service connection for prostate cancer and assigned an 
evaluation of 100 percent, effective March 7, 2006.  A 
November 2006 rating decision proposed to decrease this 
evaluation to 0 percent.   In an August 2007 rating 
decision, the RO decreased the evaluation of the Veteran's 
prostate cancer from 100 percent to 0 percent, effective 
November 1, 2007.  

Pursuant to the rating schedule, malignant neoplasms of the 
genitourinary system are evaluated as 100 percent disabling.  
38 C.F.R. § 4.115b, Diagnostic Code 7528 (2009).  The note 
to this provision indicates that following the cessation of 
surgical, x-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent will 
continue with a mandatory VA examination at the expiration 
of 6 months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there has been 
no local reoccurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  Id.

The Veteran contends that the 100 percent evaluation for 
service-connected prostate cancer should not have been 
reduced to 0 percent.  At the March 2010 hearing, the 
Veteran reported that he has to wear pads due to leakage and 
changes pads three to four times per day not counting the 
pad he wears at night.  He reported waking up at least every 
two hours, or at least four times per night, to urinate.

The Veteran underwent a VA examination in November 2006.  
The examiner's impression was that the Veteran had a history 
of prostate cancer treated with a radical prostatectomy in 
2005.  She noted that there was been no signs of prostate 
cancer recurrence, and that there are no urinary symptoms.  
According to the examination report, the Veteran denied any 
urinary frequency, dysuria, or flow problems.  He was 
negative for urinary incontinence.  He denied any additional 
surgery on any part of his urinary tract and was negative 
for recurrent urinary tract infections, catheterizations, 
dilations, or drainage procedures.  Physical and digital 
rectal examinations were normal.

The Board notes that the medical evidence shows there is no 
evidence of local reoccurrence or metastasis of the 
Veteran's prostate cancer.  Consequently, the criteria for a 
continued 100 percent evaluation are not met and a reduction 
in the total rating is appropriate.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2009).

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  38 C.F.R. § 3.105(e) (2009).  The beneficiary will 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation should be continued at 
the present level.  Id.  The beneficiary will also be 
informed that he or she will have an opportunity for a 
predetermination hearing.  38 C.F.R. § 3.105(i) (2009).

On review, it appears that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) and the 
Veteran does not contend otherwise.  The Veteran was 
notified of the proposed reduction and was given an 
opportunity to submit additional evidence and/or request a 
hearing.  The reduction was made effective no sooner than 
permitted by current law and regulations ('the last day of 
the month in which a 60-day period from the date of notice 
to the beneficiary of the final action expires').  38 C.F.R. 
§ 3.105(e) (2009).

Having concluded that the RO correctly followed the 
necessary procedures to reduce the 100 percent rating, and 
that reduction from a 100 percent rating was appropriate, 
the Board must still also consider whether a reduction to 0 
percent was correct, or if rather a rating at some 
intermediate level was warranted.  

In this case, there is no evidence of renal dysfunction.  
Thus, the Veteran's prostate cancer is appropriately rated 
as voiding dysfunction.  Voiding dysfunction may be rated as 
urine leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a (2009).  The Veteran has reported experiencing all 
three of these symptoms. 

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated as 
follows: requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day (60 percent); requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day (40 
percent); and requiring the wearing of absorbent materials 
which must be changed less than 2 times per day (20 
percent).  Id.

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night (40 percent); daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night (20 percent); and daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night (10 percent).  Id.

Obstructed voiding is rated as follows: urinary retention 
requiring intermittent or continuous catheterization (30 
percent); marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or a 
combination of (1) post-void residuals greater than 150 
cubic centimeters (cc), (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc per second), (3) 
recurrent urinary tract infections secondary to obstruction, 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months (10 percent); obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year (0 percent).  Id.

In a September 2007 statement, the Veteran reported that he 
has to get up at least twice per night to void and that he 
must void every two to three hours or less.  He stated that 
he has experienced some problems with incontinence in the 
last six to eight months, especially at night.

In his January 2008 notice of disagreement, the Veteran 
noted that he must get up one or two times at night to void 
and that he must void every two to three hours during the 
day.  He also stated that he has experienced some problems 
with incontinence, especially at night or if doing any heavy 
lifting, during the last twelve months.

In his May 2008 substantive appeal, the Veteran reported 
that urine leakage and urinary frequency had just started 
within the last six months or less.  He reported that these 
symptoms did not exist at the November 2006 VA examination.  

At the March 2010 hearing, the Veteran testified that he 
changes his pads at least three, and sometimes four, times 
per day from the time he gets up in the morning until he 
goes to bed at night.  This estimate did not include the pad 
he wears at night.  He testified that he can usually get 
through the night using only one pad.  

He testified that he uses the restroom to urinate at least 
once an hour.  He also reported that he considers it a good 
night if he can sleep for two hours without having to get 
up.  He estimated that he probably gets up four times per 
night, based on a goal of getting eight hours of sleep.  

The Veteran also reported that he has problems with urinary 
hesitancy, but not every time he uses the restroom.  

According to his representative, the Veteran took an early 
retirement in April 2006 "because he could not physically go 
to work without having to do all of the things that come 
along with prostate surgery and the residuals from it such 
as ... the leakages and the pad changes [and] ... the constant 
running from here to there and not being able to be all over 
the plant, to be away from ... a bathroom."

The Veteran's testimony indicates that the reason the 
November 2006 VA examination report does not accurately 
depict the severity of his symptomatology is because the 
examination itself was awkward and unpleasant, and the nurse 
practitioner who conducted the examination was in a hurry 
and would not listen to his complaints.  

The Board recognizes that a lay person, such as the Veteran, 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, 
lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and 
'may provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Furthermore, the Veteran can 
attest to factual matters of which he has first-hand 
knowledge, including how frequently he uses the restroom 
during the day and at night, and how many pads he must wear 
each day.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).

In the case at hand, the Veteran has provided competent 
testimony of readily observable characteristics of his 
voiding dysfunction.  The competency of an individual to 
testify, however, must be distinguished from the credibility 
of the testimony.

The Board finds that the Veteran's hearing testimony is 
credible for purposes of determining the severity of his 
service-connected residuals of prostate cancer.  The Board 
notes that the Veteran's description of his urine leakage 
and urinary frequency in March 2010 is not necessarily 
inconsistent with the lack of symptomatology reported in the 
November 2006 VA examination report.  The Board further 
notes that the Veteran's September 2007 statement and May 
2008 substantive appeal describe his symptoms as having 
originated in 2007.  Taking into account the Veteran's 
contention that he chose to retire in April 2006 due to 
problems caused by this disability, the Board also finds the 
Veteran's explanation of the inconsistencies of the November 
2006 examination report to be plausible and credible.  

Furthermore, even setting aside questions of the accuracy of 
the November 2006 VA examination report, the Board observes 
that the severity of the Veteran's disability in November 
2006 is not the most relevant evidence of record, as the 
November 2006 VA examination occurred one year prior to the 
effective date of the rating reduction.  On the other hand, 
all of the Veteran's letters and hearing testimony were made 
during the period for which the Veteran is currently 
assigned a 0 percent rating.  The Board therefore finds the 
statements the Veteran has made to VA to be far more 
relevant to determining a disability rating for the 
residuals of his prostate cancer from November 1, 2007, 
through the present.  

Because it allows for the highest disability rating, the 
Board will first consider whether the Veteran may receive a 
compensable disability rating under the rating criteria for 
urine leakage.  As noted above, a 60 percent rating is 
assigned for continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day, while a 40 percent rating applies when a veteran is 
required to wear absorbent materials that must be changed 2 
to 4 times per day.   

The Veteran's hearing testimony indicates that he changes 
his pads four or five times per day, as he changes them 
three or four times during the day and once at night.  These 
numbers place him between the 40 and 60 percent disability 
ratings.  Resolving the benefit of the doubt in the 
Veteran's favor, the Board finds that the Veteran more 
nearly approximates the 60 percent rating criteria and will 
thus assign a 60 percent rating.  

The Board has considered whether to assign staged ratings 
based on changes in severity of the Veteran's symptoms.  The 
Board specifically notes that a statement submitted by the 
Veteran in January 2008 indicates that he must get up to 
void one or two times at night and that he must void every 
two to three hours during the day.  In May 2008, he 
indicated that urine leakage and urinary frequency had begun 
within the last 6 months.  There is no other evidence of 
record until the March 2010 hearing, at which time the 
Veteran reported that his symptoms had increased in 
severity.  

The January 2008 figures would suggest that an initial 10 
percent rating for urinary frequency would be more 
appropriate.  It is unclear at what point the Veteran's 
urinary leakage first met the 60 percent rating criteria, as 
the Veteran expressly noted incontinence in January 2008.  
While the Veteran's March 2010 hearing testimony clearly 
indicates that leakage and pad changes were a factor in his 
taking early retirement in April 2006, his January 2008 
statement does not give specific figures for how often he 
had to change pads each day.  The Board is therefore unable 
to determine the proper disability rating based on voiding 
dysfunction for the entire period on appeal.  Because the 
January 2008 statement does not address all pertinent rating 
criteria in a quantifiable manner, and because the Veteran's 
credible hearing testimony indicates that he has had 
significant problems with urine leakage for a period of 
time, the Board will resolve the benefit of the doubt in the 
Veteran's favor and will presume that the Veteran satisfied 
the 60 percent rating criteria for urine leakage in January 
2008.  

In short, the Board finds that a 60 percent rating, but no 
more, is warranted for residuals of prostate cancer.  The 
Board notes that this is the highest schedular rating that 
is available under any of the applicable criteria.  

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
Veteran's service-connected disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's disability with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for this 
disability.  Indeed, the record does not reflect that he has 
been hospitalized for this disability at any time during the 
period on appeal.  Certainly, the Veteran has described a 
marked degree of impairment in his employment before his 
retirement.  However, as discussed above, the Veteran has 
been awarded a 60 percent disability rating, which the Board 
believes is a recognition that his industrial capacity is 
severely impaired.  Thus, the Board finds that the marked 
interference with employment described by the Veteran is 
already contemplated by the 60 percent disability rating 
assigned herein.  In short, the Board finds that the 
evidence does not demonstrate an exceptional or unusual 
clinical picture beyond that contemplated by the rating 
criteria.  

In short, there is nothing in the record to indicate that 
the service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A 60 percent evaluation and no more, for residuals of 
prostate cancer, is granted, subject to the laws and 
regulations granting the award of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


